Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 06/28/2021, the Applicant amended claims 1, 3 and 4, and argued against the rejections in the Non-Final rejection dated 01/26/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Calvo (U.S 2005/0176592) in view of Goto (U.S Pub 2010/0301600).
Regarding Claim 1, Calvo discloses an oil well pipe component (Abstract; Page 1, [0016]; Page 3, [0044]) comprising:
a threaded portion (Abstract; Page 3, paragraphs [0032]-[0033]; [0044], lines 1-5);
paragraph [0048], lines 1-3; Page 4, [0052], lines 1-9 → Calvo discloses this limitation by applying the dry film of coating onto metal surfaces, such as threaded joint surfaces/pipes in oil tubing, through a process such as electrophoresis (i.e., cataphoresis) ),
a lubricant layer disposed over at least a portion of the corrosion-inhibiting material (Abstract; Page 3, [0034], lines 1-5; [0035], lines 1-12; paragraph [0045]); and
wherein the corrosion-inhibiting material is applied as a uniform layer (Abstract; Page 3, [0034], lines 1-5; [0036], lines 1-1; Page 4, [0052], lines 1-9; paragraph [0066]) comprising a thickness from about 1 to about 2 micrometers per layer (Page 4, paragraph [0050], lines 11-13).  Although silent to wherein “the corrosion-inhibiting material has a uniform layer comprising a variance in thickness of at most 6µm,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for variance in thickness as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Calvo, however, fails to expressly disclose wherein the corrosion-inhibiting material is at least one resin selected from the group consisting of polyolefins, saturated and unsaturated polyesters, alkyd resins, acrylic resins, phenolic resins, polyamides, epoxy resins, polyurethane resins, and combinations thereof.
Goto specifically teaches the oil well pipe component above wherein the corrosion-inhibiting material is at least one resin selected from the group consisting of polyolefins, saturated and unsaturated polyesters, alkyd resins, acrylic resins, phenolic resins, polyamides, epoxy resins, polyurethane resins, and combinations thereof (Abstract; Page 2, paragraphs [0015]-[0017]; paragraph [0020]-[0024] and [0030]; Page 3, [0031], lines 4-9; Page 8, paragraph [0125], lines 1-12; Page 9, paragraph [0145]) for the purpose of coating/protecting the metal surfaces of oil pipes downhole in order to treat and prevent any corrosion/galling on the surfaces (Abstract; Page 2, paragraph [0014]; paragraph [0030], lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Calvo to incorporate a corrosion-inhibiting material comprising a resin selected from the group above, as taught by Goto, because doing so would help coat the metal surfaces of oil pipes downhole as a uniform layer in order to treat and prevent any corrosion/galling on the surfaces.

Regarding Claim 2, Goto teaches the oil well pipe component of claim 1, wherein the corrosion-inhibiting material comprises one or more resins selected from the group consisting of epoxy resins, polyamides, polyurethanes and combinations thereof (Abstract; Page 2, paragraphs [0015]-[0017]; paragraph [0020]-[0024] and [0030]; Page 3, [0031], lines 4-9; Page 8, paragraph [0125], lines 1-12; Page 9, paragraph [0145]).

Regarding Claim 3, Calvo discloses the oil well pipe component of claim 1, wherein the lubricant layer comprises a material selected from the group consisting of molybdenum disulfide, tungsten disulfide, boron nitride, graphite, polytetrafluoroethylene (PTFE), and combinations thereof (Abstract; Page 3, [0034], lines 1-5; [0035], lines 1-12).


the pipe component is a steel box member (Abstract; Page 3, paragraph [0044]; Page 4, paragraph [0053], lines 1-10; [0063]); and
the lubricant layer is a solid lubricant layer comprising (Abstract; Page 3, [0034], lines 1-5; [0035], lines 1-12).
Calvo, however, fails to disclose wherein the corrosion-inhibiting material is an aqueous emulsion of an epoxy resin with an isocyanate cross-linker.
Goto teaches the oil well pipe component of claim 1, wherein the corrosion-inhibiting material is an aqueous emulsion of an epoxy resin with an isocyanate cross-linker (Abstract; Page 2, paragraphs [0015]-[0017]; paragraph [0020]-[0024] and [0030]; Page 3, [0031], lines 4-9; Page 8, paragraph [0125], lines 1-12; Page 9, paragraph [0145]) for the purpose of coating/protecting the metal surfaces of oil well pipes downhole in order to treat and prevent any corrosion/galling on the surfaces (Abstract; Page 2, paragraph [0014]; paragraph [0030], lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Calvo to incorporate a specific corrosion-inhibiting material such as the one listed above, as taught by Goto, because doing so would help coat the metal surfaces of oil pipes downhole as a uniform layer in order to treat and prevent any corrosion/galling on the surfaces.

Regarding Claim 5, Calvo discloses the oil well pipe component of claim 1, wherein the threaded portion is an internal threaded portion of a pipe (Abstract; Page 3, paragraphs [0032]-[0033]; [0044], lines 1-5).

Regarding Claim 6, Calvo discloses the oil well pipe component of claim 1, wherein the threaded portion is an external threaded portion of a pipe (Abstract; Page 3, paragraphs [0032]-[0033]; [0044], lines 1-5).

Regarding Claim 7, Calvo discloses the oil well pipe component of claim 1, wherein the threaded portion is a sleeve shaped coupling member for a cylindrical oil well pipe (Abstract; Page 3, paragraphs [0032]-[0033]; paragraph [0044], lines 1-5).

Regarding Claim 8, Goto teaches the oil well pipe component of claim 1, wherein the corrosion-inhibiting material comprises one or more resins selected from the group consisting of amino epoxy resins, amino-urethane resins and combinations thereof (Abstract; Page 2, paragraphs [0015]-[0017]; paragraph [0020]-[0024] and [0030]; Page 3, [0031], lines 4-9; Page 8, paragraph [0125], lines 1-12; Page 9, paragraph [0145]).

Regarding Claim 9, Calvo discloses the oil well pipe component of claim 1, wherein the corrosion-inhibiting material is applied via cataphoresis from an aqueous bath (Abstract; Page 1, [0016], lines 1-5; [0036], lines 1-11; Page 3, [0044], lines 1-5; [0048], lines 1-3; Page 4, [0052], lines 1-9 → Calvo discloses this limitation by applying the dry film of coating onto metal surfaces, such as threaded joint surfaces/pipes in oil tubing, through a process such as electrophoresis (i.e., cataphoresis). Electrophoresis is defined as the movement of charged particles in a fluid or gel under the influence of an electric field.  Calvo expressly discusses applying and electrode to the metal surface immersed in an electrolytic aqueous solution).  Since 

Regarding Claim 10, Calvo discloses the oil well pipe component of claim 1, wherein the corrosion-inhibiting material has a thickness from 10 to 30 µm (Abstract; Page 4, [0050], lines 1-15).

Regarding Claim 11, Calvo discloses the oil well pipe component of claim 1, wherein the corrosion-inhibiting material comprises a thickness from about 1 to about 2 micrometers per layer (Page 4, paragraph [0050], lines 11-13).  Although silent to wherein “the corrosion-inhibiting material has a variance in thickness of less than 6µm,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for variance in thickness as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 12, Calvo discloses the oil well pipe component of claim 1, wherein the corrosion-inhibiting material comprises a thickness from about 1 to about 2 micrometers per layer (Page 4, paragraph [0050], lines 11-13).  Although silent to wherein “the corrosion-inhibiting material has a variance in thickness of less than 5µm,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for variance in thickness as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding Claim 13, Calvo discloses the oil well pipe component of claim 1, wherein the corrosion-inhibiting material comprises a thickness from about 1 to about 2 micrometers per layer (Page 4, paragraph [0050], lines 11-13).  Although silent to wherein “the corrosion-inhibiting material has a variance in thickness of less than 3µm,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for variance in thickness as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Regarding Claim 15, Calvo discloses the oil well pipe component of claim 14, wherein the phosphorous layer has a thickness from 4 to 10 µm (Abstract; Page 4, [0050], lines 1-15).

Regarding Claim 16, Calvo discloses the oil well pipe component of claim 14,  wherein the phosphorous layer comprises manganese phosphate (Abstract; Page 4, paragraphs [0053] and [0054]).

Regarding Claim 17, Calvo discloses the oil well pipe component of claim 1, wherein the threaded portion covered by the corrosion-inhibiting material comprises flanks, a crest, and a root, wherein variance of the corrosion-inhibiting material is about 4.5 pm on the flanks, about 0 pm on the crests, and about 0.3 pm on the root (Abstract; Figures 3-5; Page 1, [0016], lines 1-5; [0036], lines 1-11; Page 3, [0044], lines 1-5; paragraph [0048], lines 1-3; Page 4, [0052], lines 1-9 → Calvo discloses this limitation by applying the dry film of coating onto metal surfaces, such as threaded joint surfaces/pipes in oil tubing, through a process such as electrophoresis (i.e., cataphoresis) ).


Response to Arguments
Applicant’s arguments filed 06/28/2021 have been fully considered but are not persuasive.
“wherein the corrosion-inhibiting material is applied as a uniform layer comprising a variance in thickness of at most 6µm,” as outlined by Independent claim 1.
	The examiner respectfully disagrees.
The reference Calvo discloses methods for protecting a metal surface (particularly threaded joint surfaces in oil tubing and casing) from galling and corrosion (Abstract; paragraphs [0030] and [0033]).   Calvo discloses steps of applying a dry film coating comprising a binding intrinsically conductive polymer to the metal surface, wherein the binding intrinsically conductive polymer is capable of binding solid lubricants to the metal surface through processes such as electrophoresis (i.e., cataphoresis)  (Abstract; Page 1, [0016], lines 1-5; [0036], lines 1-11; Page 3, [0044], lines 1-5; paragraph [0048], lines 1-3; Page 4, [0052], lines 1-9).  In this particular instance, reference Calvo discloses a layer of a corrosion-inhibiting material that is coated on at least a portion of the threaded portion, wherein the corrosion-inhibiting material is applied as a uniform layer (Abstract; Page 3, [0034], lines 1-5; [0036], lines 1-1; Page 4, [0052], lines 1-9; paragraph [0066]), as instantly claimed by applicant for Independent claim 1.
Calvo further discloses wherein the typical thickness of the dry lubricant film comprising the corrosion-inhibiting material comprises a thickness from about 1 to about 2 micrometers per layer (Page 4, paragraph [0050], lines 11-13).  Although silent to wherein “the corrosion-inhibiting material has a uniform layer comprising a variance in thickness of at most 6µm,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for variance in thickness as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in 
Since Calvo mentions wherein the typical thickness is about 1-2micrometers and that thickness is less than the at most 6µm as instantly claimed by the applicant, Calvo does disclose the newly added claim limitation wherein the corrosion-inhibiting material is applied as a uniform layer comprising a variance in thickness of at most 6µm.
	Furthermore, in order to advance prosecution, the examiner again suggests amending Independent claim 1 to incorporate other claim limitations that were included in DIV #15119532 (i.e., parent case now Patent #10513793) that was previously allowed.
As a result, in light of all the arguments presented above, the rejection stands as previously set forth.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brent et al (U.S Patent 5,385,655) – discloses methods of producing an adherent and corrosion-inhibiting multi-layer coating on metal parts.  Brent electrophoretically deposits the film of an organic coating composition on the phosphated metal parts (Abstract).
	Mesher et al (U.S Patent 7,906,462) – discloses methods of acidizing and cleaning up formations by utilizing specific corrosion-inhibitors such as hexamine, phenylenediamine, sodium nitrite, phosphates, etc (Col 4, lines 1-5).
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674